Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 06/02/2020.
Claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/02/2020, 10/19/2020, 02/08/2021, 02/23/2021, 07/28/2021, and 10/19/2021 complies with the provisions of M.P.E.P 609. The information referred to therein has been considered as to the merits. It has been placed in the application file.

Abstract
The Abstract filed on 06/02/2020 has been considered as to the merits.

Drawings
The Drawings filed on 06/02/2020 are objected because of the followings:
	Fig. 1: The element 114 is missing a text label as “Graphic User Interface”. All the drawing figures should be labeled and numbered. 
 A descriptive textual label for each numbered element in these figures would be needed to fully and better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be 

	Fig. 2: 
		- The text label of element 260 “Information Server System” does not match the text label in the specification. 
	           - The text label of element 236A “Search Query Rules” and the text label of elements 236B “Device Property Rules” do not match the text labels in the specification. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	           - Claims 5-6, 11-12, and 17-18 recite the limitation “the computing device can render the target property”, which is not an absolute indicated process. Applicant is required to clarify the above mention limitations.
	- Claims 1, 7, and 13 recite the limitation: 
	 “receiving a plurality of search results generated using a parameterless search based on contextual information associated with a computing device and/or a user of a computing device”, which renders the claims indefinite. The claims provide no guidance as how/ the search results generated using a parameterless search based on contextual information associated with a computing device and/or a user of a computing device is performed. There appear to be missing essential elements. Clarification are respectfully required.
	 “receiving a presentation order of the plurality of search results generated based on a connection status of one or more user interface output devices of the computing device”, which renders the claims indefinite. The claims provide no guidance as how the search results generated based on a connection status of one or more user interface output devices of the computing device is done. There appear to be missing essential elements. Clarification are respectfully required.
	- “causing the computing device to render output based on one or more search results, of the plurality of search results, in the presentation order, generated based on the connection status of the one or more user interface output devices”, which renders the claims indefinite. The claims provide no guidance as how the step of generated based on the connection status of the one or more user interface output devices is performed. There appear to be missing essential elements. Clarification are respectfully required.
             - The dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, See MPEP § 2172.01.
	- Claims 1, 7, and 13 recite the elements “receiving a plurality of search results…; receiving a presentation order of the plurality of search results …; and causing the computing device to render output based on one or more search results…”. There no steps of processing after receiving a plurality of search results and receiving a presentation order, and then how the processing of causing the computing device to render output are performed. It appears to be missing essential elements. Clarification are respectfully required.
           - The dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (US 2012/0053829 A1), hereinafter “Agarwal”, in view of Bennett et al., (US 2014/0344266 A1), hereinafter “Bennett”, in further view of Hymel et al., (US 2004/0044781 A1), hereinafter “Hymel”.
As per claim 1, Agarwal discloses a method implemented by one or more processors (see par. [0095], a processor), the method comprising: 
	- receiving a plurality of search results generated using a parameterless search based on contextual information associated with a computing device and/or a user of a computing device (pars. [0019]-[0022], discloses parameterless searches where the only user input is requesting the parameterless search through shaking the mobile computing device, pressing a button or providing a verbal command such as “search now”. Wherein describing parameterless searches, that the mobile computing device infers parameters for the search query based upon the context for the mobile computing device such as the time of day and date, upcoming and/or recent calendar appointments, a direction and rate of speed at which the current device is travelling, a current geographic location, recent device activity, etc. where the context for the mobile computing device has to be determined before the parameterless search [i.e., a search with no user inputted search parameters] is executed because they are the parameters for the search).
              Agarwal also discloses receiving a presentation order of the plurality of search results generated (pars. [0019]-[0022], discloses parameterless searches where the only user input is requesting the parameterless search through shaking the mobile computing device, pressing a button or providing a verbal command such as “search now”. Wherein parameterless searches, which the mobile computing device infers parameters for the search query based upon the context for the mobile computing device such as the time of day and date, upcoming and/or 
	Agarwal does not explicitly disclose a connection status of one or more user interface output devices of the computing device              
           On the other hand, Hymel discloses a connection status of one or more user interface output devices of the computing device (par. [0015], wherein a device is a wireless phone; claim 1, retrieving dynamically changing device status). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Hymel’s teachings to the combination of cited reference.  A skilled artisan would have been motivated to do so in order to identify the connection system for better matching for system connection. 
        Meanwhile, Bennett discloses causing the computing device to render output based on one or more search results, of the plurality of search results, in the presentation order, generated based on the connection status of the one or more user interface output devices (pars. [0061]-[0065], the profile data indicates that the consuming device information, filtering search results based on gathered information such that a user can be presented with search results or prioritized search results that a user’s device is capable to consumer). 
        It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Bennett’s teachings to the cited refences.  A skilled artisan would have been motivated to do so in order to improve the quality, ranking, and viewing of presented search results.As per claim 2, Hymel discloses receiving a subsequent presentation order of the plurality of search results generated based on a determined change in the connection status of the one or Bennett discloses causing the computing device to render subsequent output based on one or more search results, of the plurality of search results, in the subsequent presentation order (pars [0061]-[0066], see, in the example, the profile data indicates that the consuming device has a low battery charge [i.e., dynamic property], a relatively low frame rate version of a movie file [i.e., target property] is returned and biasing/filtering search results based on gathered information such that a user can be presented with search results or prioritized search results that a user’s device is capable to consume, and presenting search results to the user); generating the subsequent presentation order based on the reranking (see pars. [0054] and [0061]-[0066]).As per claim 3, Hymel discloses wherein the one or more user interface output devices are one or more audio output devices, and wherein the change in connection status indicates the one or more audio devices have been connected to the computing device or disconnected from the computing device (pars. [0018], storing conventional subscriber information such as device identity and home region data, for example, a semi-static device profile, a dynamically hanging device status, and a user profile.  An exemplary semi-static device profile might contain data indicative of display type, memory size and text/audio/video capabilities… user profile might contain user-defined parameters indicative of the device user's desire).As per claim 4, Hymel discloses wherein the one or more user interface output devices are one As per claim 5, Bennett discloses prior to receiving the presentation order of the plurality of search results generated based on the connection status of one or more user interface output devices of the computing device, generating the presentation order of the plurality of search results at a computing system, wherein generating the presentation order at the computing system comprises: for each search result in the plurality of search results, identifying a target property of the search result, (pars [0061]-[0066], see, in the example, the profile data indicates that the consuming device has a low battery charge [i.e., dynamic property], a relatively low frame rate version of a movie file [i.e., target property] is returned and biasing/filtering search results based on gathered information such that a user can be presented with search results or prioritized search results that a user’s device is capable to consume, and presenting search results to the user). Hymel discloses the connection status of the one or more user interface output devices a connection status of one or more user interface output devices of the computing device (see par. [0015]). 
	Bennett discloses ranking the plurality of search results based on whether the computing device can render the target property based on the connection status of the one or more user interface output devices (pars. [0054], [0061], and [0062], identifying a corresponding set of search results and then biasing the results based on the device profile information; wherein the profile data indicates that the consuming device has a low battery charge [i.e., dynamic property], a relatively low frame rate version of a movie file [i.e., target property] is returned. As per claim 6, Bennett discloses prior to receiving a subsequent presentation order of the plurality of search results generated based on the determined change in the connection status of the one or more user interface output devices, generating the subsequent presentation order of the plurality of search results at the computing system, wherein generating the subsequent presentation order comprises: reranking the plurality of search results based on whether the computing device can render the target property based on the change in the connection status of the one or more user interface output devices (pars [0061]-[0066], see, in the example, the profile data indicates that the consuming device has a low battery charge [i.e., dynamic property], a relatively low frame rate version of a movie file [i.e., target property] is returned and biasing/filtering search results based on gathered information such that a user can be presented with search results or prioritized search results that a user’s device is capable to consume, and presenting search results to the user); generating the subsequent presentation order based on the reranking (see pars. [0054] and [0061]- [0066]).As per claims 7-12, are non-transitory computer readable storage medium claims corresponding the method of claims 1-6. Therefore, they are rejected under the same rational as claims 1-6 above. 
As per claims 13-18, are computing device claims corresponding the method of claims 1-6. Therefore, they are rejected under the same rational as claims 1-6 above. In addition, Agarwal discloses one or more processors (par. [0095], a processor), and memory (par. [0095], memory).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.